DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant argues that reference Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] does not teach or discloses “A lighting device, controlling a color temperature in a range of correlated color temperatures from a first temperature to a second temperature that is higher than the first temperature by 2,000 K or more, the lighting device comprising: a first light emitting device that emits light having a light emission color of first chromaticity coordinates in which values of x and y in the first chromaticity coordinates are equal to or less than values of x and y at the second temperature on the black body radiation locus, respectively, in a chromaticity diagram of the CIE1931 color system; a second light emitting device that emits light having a light emission color of second chromaticity coordinates in which a value of x in the second chromaticity coordinates is equal to or more than a value of x at the first temperature on the black body radiation locus, in the chromaticity diagram of the CIE1931 color system; and a third light emitting device that emits light having a light emission color of third chromaticity coordinates in which a value of x in the third chromaticity coordinates is a first value, and, when a straight line passing through the first temperature and the second temperature on the black body radiation locus is represented by a function of x and y, a value of y in the third chromaticity coordinates is a second value larger than a value of y obtained by substituting the first value for the value of x in the function, in the chromaticity diagram of the CIE1931 color system, wherein light in a range from the first temperature to the second temperature on the black body radiation locus is included in a triangular area surrounded by a straight line connecting the first 
Examiner disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Van De Ven and Shan are analogous prior art and they are same field of endeavor.
(Paragraph [0049]) or more when light having a correlated color temperature of 5,000 K (Paragraph [0047]) on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus (Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with a value of a melanopic ratio is 1.0 or more when light having a correlated color temperature of 5,000 K on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus for purpose of provide an improved user experience by reducing disruption and providing uniformly high quality as disclosed Shan (Paragraph [0033]).
Shan discloses in paragraph [0033] discloses a system emitting light with substantially consistent color characteristics may provide an improved user experience (e.g., by reducing disruption and providing uniformly high quality)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1].
In regards to claim 1. Van de Ven discloses a lighting device (Fig. 9, 10e), controlling a color temperature in a range of correlated color temperatures (Fig. 1, 1000k to 10,000k) from a first temperature to a second temperature (Fig. 1, 1000k to 10,000k) that is higher than the first temperature by 2,000 K or more (Paragraph [0046]), the lighting device (Fig. 9, 10e) comprising: 
a first light emitting device (Fig. 9, 11e) that emits light having a light emission color of first chromaticity coordinates (Paragraph [0062-65]) in which values of x and y in the first chromaticity coordinates are equal to or less than values of x and y at the second temperature (Paragraph [0046]) on the black body radiation locus (Paragraph [0015]), respectively, in a chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]); 
a second light emitting device (Fig. 9, 12e) that emits light having a light emission color of second chromaticity coordinates (Paragraph [0062-65]) in which a value of x in the second chromaticity coordinates is equal to or more than a value of x at the first temperature (Paragraph [0024 & 0061-65]) on the black body radiation locus (Abstract & Paragraph [0011]), in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]); and 
a third light emitting device (Fig. 9, 13e) that emits light having a light emission color of third chromaticity coordinates (Paragraph [0062-65]) in which a value of x in the third chromaticity coordinates is a first value (Abstract & Paragraph [0011]), and, when a straight line passing through the first temperature and the second temperature (Paragraph [0024 & 0061-67]) on the black body radiation locus is represented by a function of x and y (Abstract & Paragraph [0011]), a value of y in the third chromaticity coordinates (Abstract & Paragraph [0011]) is a second value larger than a value of y obtained by substituting the first value for the value of x in the function (Abstract & Paragraph [0011]), in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]), 
wherein light (Fig. 9, 10e) in a range from the first temperature to the second temperature (Paragraph [0046]) on the black body radiation locus (Abstract & Paragraph [0011]) is included in a triangular area surrounded by a straight line (Fig. 4, 23 and 21 and 22) connecting the first chromaticity coordinates (Abstract & Paragraph [0011]) and the second chromaticity coordinates (Abstract & Paragraph [0011]), a straight line (Fig. 4, 23 and 21 and 22) connecting the second chromaticity coordinates (Abstract & Paragraph [0011]) and the third chromaticity coordinates (Abstract & Paragraph [0011]), and a straight line (Fig. 4, 23 and 21 and 22) connecting the third chromaticity coordinates (Abstract & Paragraph [0011]) and the first chromaticity coordinates (Abstract & Paragraph [0011]), in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]); 
[AltContent: textbox (a straight line)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    660
    609
    media_image1.png
    Greyscale

at least the first light emitting device (Fig. 9, 11e), the second light emitting device (Fig. 9, 12e), and the third light emitting device (Fig. 9, 13e)  are used to control (Paragraph [0082-85]) the color temperature of the light in the range from the first temperature to the second temperature (Fig. 1, 1000k to 10,000k); 
Van de Ven does not specify a value of a melanopic ratio is 1.0 or more when light having a correlated color temperature of 5,000 K on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus.
Shan discloses a value of a melanopic ratio is 1.0 (Paragraph [0049]) or more when light having a correlated color temperature of 5,000 K (Paragraph [0047]) on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus (Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with a value of a melanopic ratio is 1.0 or more when light having a correlated color temperature of 5,000 K on the black body radiation locus is emitted; and a change amount of a value of the melanopic ratio is 0.4 or more when a color temperature of light is changed in a range of correlated color temperatures of 3,000 K to 5,000 K on the black body radiation locus for purpose of provide an improved user experience by reducing disruption and providing uniformly high quality as disclosed Shan (Paragraph [0033]).
In regards to claim 2. Van den Ven in view of Shan discloses the lighting device according to claim 1, wherein the value of x in the first chromaticity (Paragraph [0062-75]) coordinates is smaller (Paragraph [0038 & 0052]) than the value of x at the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus by 0.1 or more (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 3. Van den Ven in view of Shan discloses the lighting device according to claim 1, wherein, in the first chromaticity coordinates (Paragraph [0062-75]), the value of x is in a range of 0.1 or more and 0.2 or less (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and the value of y is in a range of 0.2 or more and 0.3 or less (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 4. Van den Ven in view of Shan discloses the lighting device according to claim 1, wherein a value of the melanopic ratio is 1.3 (Shan: Paragraph [0042]) or more when light having a correlated color temperature of 6,500 K (Shan: Paragraph [0047]) on the black body radiation locus is emitted (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 5. Van den Ven in view of Shan discloses the lighting device according to claim 4, wherein the value of x in the third chromaticity coordinates (Abstract & Paragraph [0011 & 0024 & 0061-67]) is equal to or less than the value of x at the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and the value of y in the third chromaticity coordinates (Abstract & Paragraph [0011]) is equal to or more than the value of y at the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
In regards to claim 7. Van den Ven in view of Shan discloses the lighting device according to claim 1, wherein the value of y in the second chromaticity coordinates (Abstract & Paragraph [0011 & 0024 & 0061-67]) is equal to or less than the value of y at the first temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and the value of x in the third chromaticity coordinates (Abstract & Paragraph [0011 & 0024 & 0061-67]) is in a range of 0.4 or more and 0.5 or less, in the chromaticity diagram of the CIE 1931 color system (Abstract & Paragraph [0011]).
In regards to claim 9. Van den Ven in view of Shan discloses the lighting device according to claim 1, wherein the value of x in the third chromaticity (Abstract & Paragraph [0011 & 0024 & 0061-67]) coordinates is in a range of 0.3 or more and 0.4 or less, in the chromaticity diagram (Abstract & Paragraph [0011 & 0024 & 0061-67]) of the CIE 1931 color system (Abstract & Paragraph [0011]).
In regards to claim 10. Van den Ven in view of Shan discloses the lighting device according to claim 1, wherein the first light emitting device, the second light emitting device, and the third light emitting device (Fig. 9, 11e to 13e) each include a light emitting element (Fig. 9, LEDs) and a fluorescent material (Paragraph [0009]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over an de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] as applied to claim 7 above, and further in view of Horie [US 2014/0217417 A1].
In regards to claim 8. Van den Ven in view of Shan discloses the lighting device according to claim 7, wherein, when the color temperature of light is changed in a range of correlated color temperatures of 3,000 to 5,000 K (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), 
Van den Ven in view of Shan does not specify an average color rendering index 85 or more and a luminous efficiency 170 lm/W or more.
Horie discloses an average color rendering index 85 or more (Paragraph [0214]) and a luminous efficiency 170 lm/W or more (Paragraph [0326]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with an average color rendering index 85 or more and a luminous efficiency 170 lm/W or more for purpose of provide an illumination method and a light-emitting device which are capable of achieving, under an indoor illumination environment and comfortable as though perceived outdoors in a high-illuminance environment as disclosed by Horie (Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over an de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] as applied to claim 7 above, and further in view of Mizunashi [US 2020/0040138 A1]
In regards to claim 11. The lighting device according to claim 1, 
Van den Ven in view of Shan does not specify wherein the first light emitting device includes an alkaline earth metal aluminate fluorescent material having a composition represented by Sr4AL14O25:Eu as a main fluorescent material.
Mizunashi discloses an alkaline earth metal aluminate fluorescent material having a composition represented by Sr4AL14O25:Eu as a main fluorescent material (Paragraph [0062 & 0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with an alkaline earth metal aluminate fluorescent material having a composition represented by Sr4AL14O25:Eu as a main fluorescent material for purpose of cause wavelength conversion to emit light of a different wavelength as disclosed by Mizunashi (Paragraph [0057]).
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over an de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] as applied to claim 7 above, and further in view of Eisele et al [US 2011/0084614 A1]
In regards to claim 12. Van den Ven in view of Shan discloses a color temperature control system, including one or more of the lighting devices (Fig. 9, 11e to 13e) according to claim 1, and a straight line (Fig. 4, 23 and 21 and 22) connecting the first temperature and the second temperature (Fig. 1, 1000k to 10,000k) on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), and a set of points located at twice the distance from points on the straight line (Fig. 4, 23 and 21 and 22) to points on the black body radiation locus (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]) at the same correlated color temperatures (Fig. 1, 1000k to 10,000k), which is obtained at all the points on the straight line (Fig. 4, 23 and 21 and 22) between the first temperature and the second temperature (Fig. 1, 1000k to 10,000k), and is in the inside of the area, but not on the straight line (Fig. 4, 23 and 21 and 22) and the set points surrounding the area, at least in any correlated color temperature between the first temperature and the second temperature (Fig. 1, 1000k to 10,000k), in the chromaticity diagram of the CIE 1931 color system (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
Van den Ven in view of Shan does not specify an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and 
wherein the control range of color temperature change performed by the information processing device is in an area surrounded, a transmission unit that transmits the control command determined by the color temperature determination unit to the controller
Eisele discloses an information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) that is communicably connected to a controller (Fig. 24, 351 & Paragraph [0180]) associated with the one or more of the lighting devices (Fig. 24, 319) and adjusts light in a range of correlated color temperatures (Fig. 27, 381 & Paragraph [0183 & 0193]) from a first temperature to a second temperature (Fig. 27, 381 & Paragraph [0183])  by the one or more of the lighting devices (Fig. 24, 319), the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) comprising: 
a color temperature determination unit (Fig. 27, 381 & Paragraph [0183 & 0193]) that determines a control command to the controller (Fig. 24, 351 & Paragraph [0180]) for controlling the controller to adjust light emitted from the one or more of the lighting devices (Fig. 24, 319); and 
wherein the control range of color temperature (Fig. 27, 381 & Paragraph [0183 & 0193]) change performed by the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195])
a transmission unit (Fig. 24, 352 & Paragraph [0180]) that transmits the control command (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) determined by the color temperature determination unit to the controller (Fig. 24, 351 & Paragraph [0180]), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and 
wherein the control range of color temperature change performed by the information processing device is in an area surrounded, a transmission unit that transmits the control command determined by the color temperature determination unit to the controller for purpose of ensuring that after the lighting elements decay, the bounding box will sufficiently cover the chromaticity points corresponding to the sun's spectral distribution between air masses as disclosed Eisele (Paragraph [0107]).
In regards to claim 13. Van den Ven in view of Shan discloses a color temperature control system, including one or more of the lighting devices (Fig. 9, 11e to 13e) according to claim 1, and wherein the control range of color temperature (Fig. 1, 1000k to 10,000k) change performed by the controller (Fig. 9, 11e to 13e) between the first temperature and the second temperature (Fig. 1, 1000k to 10,000k) is in a color deviation of ±0.001 (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]), in the chromaticity diagram of the CIE 1931 color system (Fig. 1-4, X & Y and Chromaticity & Paragraph [0052]).
Van den Ven in view of Shan does not specify an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: 
a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and 
a transmission unit that transmits the control command determined by the color temperature determination unit to the controller, 
wherein the control range of color temperature change performed by the information processing device between the first temperature and the second temperature is in a color deviation of ±0.001, in the chromaticity diagram of the CIE 1931 color system.
Eisele discloses an information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) that is communicably connected to a controller (Fig. 24, 351 & Paragraph [0180]) associated with the one or more of the lighting devices (Fig. 24, 319) and adjusts light in a range of correlated color temperatures (Fig. 27, 381 & Paragraph [0183 & 0193]) from a first temperature to a second temperature (Fig. 27, 381 & Paragraph [0183 & 0193]) by the one or more of the lighting devices (Fig. 24, 319), the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) comprising: 
a color temperature determination unit (Fig. 27, 381 & Paragraph [0183 & 0193]) that determines a control command to the controller (Fig. 24, 351 & Paragraph [0180]) for controlling the controller (Fig. 24, 351 & Paragraph [0180]) to adjust light emitted from the one or more of the lighting devices (Fig. 24, 319); and 
a transmission unit (Fig. 24, 352 & Paragraph [0180]) that transmits the control command determined (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) by the color temperature determination unit (Fig. 27, 381 & Paragraph [0183 & 0193]) to the controller (Fig. 24, 351 & Paragraph [0180]), 
wherein the control range of color temperature (Fig. 27, 381 & Paragraph [0183 & 0193]) change performed by the information processing device (Fig. 29-34, 395, 396, 400 ,409, 410, 411, 412, 420 & Paragraph [0094-99 & 0193-195]) between the first temperature and the second temperature (Fig. 27, 381 & Paragraph [0183 & 0193]), in the chromaticity diagram of the CIE 1931 color system (Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with an information processing device that is communicably connected to a controller associated with the one or more of the lighting devices and adjusts light in a range of correlated color temperatures from a first temperature to a second temperature by the one or more of the lighting devices, the information processing device comprising: a color temperature determination unit that determines a control command to the controller for controlling the controller to adjust light emitted from the one or more of the lighting devices; and a transmission unit that transmits the control command determined by the color temperature determination unit to the controller, wherein the control range of color temperature change performed by the information processing device between the first temperature and the second temperature is in a color deviation of ±0.001, in the chromaticity diagram of the CIE 1931 color system purpose of ensuring that after the lighting elements decay, the bounding box will sufficiently cover the chromaticity points corresponding to the sun's spectral distribution between air masses as disclosed Eisele (Paragraph [0107]).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1] in view of Shan et al [US 2020/0405997 A1] as applied to claim 1 above, and further in view of Gordin et al [US 2017/0354000 A1].
In regards to claim 6. Van den Ven in view of Shan discloses the lighting device according to claim 4, 
Van den Ven in view of Shan does not specify wherein the first light emitting device and the third light emitting device each have a value of the melanopic ratio of 2.0 or more.
Gordin discloses wherein the first light emitting device and the third light emitting device each have a value of the melanopic ratio of 2.0 or more (Paragraph [0063 & 0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with wherein the first light emitting device and the third light emitting device each have a value of the melanopic ratio of 2.0 or more. for purpose of improved perceived brightness and/or visual acuity for observers of a scene illuminated with a plurality of light sources as disclosed by Gordin (Paragraph [0036]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844